                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 In the Matter of:                                   In Bankruptcy:

 HUGH MICHAEL SONK                                   Case No. 18-49858-mlo
                                                     Chapter 7
       Debtor                                        Hon. Maria L. Oxholm


                ORDER AUTHORIZING ISSUANCE
           OF SUBPOENAS UNDER FED. R. BANKR. P. 2004

      Trustee Timothy J. Miller, having filed a Motion for Authority to Issue

 Subpoenas under Fed. R. Bankr. P. 2004, and the Court being duly advised

 in the premises, now finds that the relief prayed for should be GRANTED.

      IT IS HEREBY ORDERED that the Trustee is authorized to issue a

 subpoena to TCF Bank to obtain records concerning accounts held in the

 name of Hugh Michael Sonk ending in 7545 and 7546, as well as a business

 account held in the name of “Sonk Data Products, Inc.”, and any accounts

 held by the Debtor or his businesses that are currently unascertained.

      IT IS FURTHER ORDERED that the Trustee is authorized to issue a

 subpoena to Bank of America concerning an account ending in 2553 held by

 “Sonk Data Products, Inc”, and any accounts held by the Debtor or his

 businesses that are currently unascertained.




18-49858-mlo    Doc 30   Filed 10/12/18   Entered 10/12/18 16:23:16   Page 1 of 2
        IT IS FURTHER ORDERED that the Trustee is authorized to issue a

 subpoena to “Intuit, Inc.” to obtain records concerning “Sonk Data Products,

 Inc.

 Signed on October 12, 2018




18-49858-mlo    Doc 30   Filed 10/12/18   Entered 10/12/18 16:23:16   Page 2 of 2
